Exhibit 10.1

      (NORTHROP GRUMMAN LOGO) [v57376v5737600.gif]   Northrop Grumman
Corporation
1840 Century Park East
Los Angeles, CA 90067-2199
Telephone 310-201-3000

September 21, 2010
Dear Wes,
This letter serves to confirm the terms of your relocation to Virginia as
approved by the Board of Directors. You will receive the following benefits in
accordance with the company’s relocation policy and as approved by the Board of
Directors:

  1.   Company purchase of your current residence under the Buy-Out provision of
the relocation policy. This purchase by the company may occur at any time
between the current date and the date of your move.     2.   Reimbursement of
loss on sale of your current residence, up to a limit of $250,000. The amount of
the loss on sale will be grossed up.     3.   Reimbursement for duplicate
housing costs, for a period of up to 60 calendar days. If you reside in a
company-owned residence for any period longer than 60 days, you will pay the
company the full fair market rent value of the housing for that additional
period.     4.   Movement of household goods and up to two vehicles.

In accordance with your request, you will not receive any of the other
reimbursements that would normally be provided under the Company’s relocation
policy.
Once you have acquired a residence in Virginia, the company will provide or
reimburse you for enhancements to the residence deemed necessary by the company
for your security under the Company’s Security Program.
Sincerely,
/s/ LEW COLEMAN
Lew Coleman
Chairman of the Board
Accepted:
/s/ WES BUSH
Wes Bush
Chief Executive Officer and President

